Citation Nr: 1227352	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  04-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.W.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2003 and February 2004 rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a nervous condition and PTSD, respectively.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim for benefits based on PTSD encompasses benefits based on another acquired psychiatric disorder because the evidence developed during the processing of the claim indicated that the symptoms for which the claimant was seeking VA benefits may have been caused by another acquired psychiatric disorder.  Therefore, these appeals have been combined. 

A review of the VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in July 2009.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

This claim was previously before the Board in September 2009 and was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.  

2.  The Veteran had combat service and his claimed stressor is related to his combat experience.  



CONCLUSION OF LAW

The criteria for the establishment entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 
      
Given the Board's favorable decision on the Veteran's claim, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished. 

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

According to 38 C.F.R. § 3.304(f) (2011), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.  

III.  Analysis

The Veteran has alleged that his current PTSD is as result of his active military service.  

The Board has first considered the question of whether the Veteran has a confirmed diagnosis of PTSD.  In this regard, the Board observes that this diagnosis is clearly indicated in the VA medical records.  (See VA examination reports dated in May 2010 and July 2011).  A July 2011 VA examination report shows that the Veteran was diagnosed with PTSD, chronic and prolonged.  A May 2010 VA examination report shows that the Veteran was diagnosed with PTSD.  The examiner indicated that PTSD criteria A-F were fully met on a mild to moderate level.  The examiner stated that the trauma exposure appeared to be an accurate account that cannot be verified, but his deployment records indicate that his report is valid.  The examiner related the Veteran's PTSD to his combat experience.  Specifically, the Veteran reported that he was taking garbage to the dump and when his head was turned a Vietnamese man took a radio from the truck.  He told the man to stop in both English and Vietnamese.  He shot the man in the leg.  The Veteran took him to the MASH unit and called the military police.  While waiting for the military police to arrive, wounded men were being transported to the MASH unit.  One man was dumped off the gurney, he was naked, his face was completely blown off, one arm blown off, and no legs.  The doctors were working on him and the Veteran thought why are they working on him, I would just want to die.  He then saw another and another, one after another coming in from the helicopters being taken to the unit for treatment.  The Veteran had to wait for the military police to arrive and he just stood around and watched all of this destruction.  He was "scared to death" and likely to have been horrified by the sights, sounds, and smells around him. 

It is also clear from the record that the Veteran engaged in combat for purposes of 38 C.F.R. § 3.304.  

At his July 2009 Board hearing, the Veteran testified that there were several incidents that occurred when he was serving in Vietnam which caused his PTSD.  He reported being involved in a car accident with his Sergeant and then having military police try to arrest him for leaving the scene of an accident but his Captain saved him.  He described another incident in which a truck ran over a Vietnamese baby and the truck was swarmed and required rescue.  The Veteran also reported having too much to drink one night and trying to crawl back to his bunker when some of the men in his bunker drew weapons and threatened to shoot him.  Finally, he described an incident (which was his biggest stressor) in which a Vietnamese man attempted to steal the radio out of his truck.  He shouted for the man to stop and when he did not he shot him in the leg.  The Veteran took the man to the MASH unit and when he was there he saw many wounded.  The Veteran also reported being subject to small arms fire.  

A February 2010 Memorandum shows that the Veteran's personnel file verifies that the Veteran was assigned to B Company, 523rd Signal Battalion, Vietnam from January 11, 1970 through February 2, 1971.  The National Personnel Records Center (NPRC) forwarded a copy of a Bronze Star Medal that was awarded to the Veteran.  While a Bronze Star Medal without "V" device is not a recognized decoration as evidence of engagement in combat, the description on the citation states that the Veteran distinguished himself in "military operations against a hostile force in the Republic of Vietnam" and was posed with "numerous problems inherent in a combat environment (which) greatly enhanced the allied effectiveness against a determined and aggressive enemy."  The memorandum stated that this detailed account satisfies VA's definition of combat (engaged in combat with the enemy; the veteran must have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).  While no evidence of combat stressors pertaining to civilians was found in our search, the preponderance of evidence relating to the traumatic events claimed in July 21, 2009 (constant enemy attacks on the Hawkeel LZ perimeter) is found to be in favor of the Veteran.  The details listed above corroborate the Veteran's testimony given during the Board hearing in July 2009.  









Because there have been medical diagnoses of PTSD related to the Veteran's combat experiences, the Board concludes that the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and giving the Veteran the benefit of the doubt, the Board concludes that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


